Exhibit 10.35 RESCISSION AND SUBSTITUTION AGREEMENT AND RELEASE THIS RESCISSION AND SUBSTITUTION AGREEMENT, made this 24th day of August, 2007 by and between: GLOBAL RESOURCE CORPORATION, a Nevada corporation with its principal offices located at 408 Bloomfield Park, Unit #3, West Berlin, New Jersey 08091 (hereinafter "Global") AND NUTMEG/MERCURY FUND, LLLP, a limited liability limited partnership organized under the laws of Minnesota with principal offices located at 155 Revere Drive, Suite 10, Northbrook, Illinois (hereinafter "Nutmeg") WITNESSETH THAT: WHEREAS, Global engaged Westor Capital Group, Inc. ("Westor") to conduct a private placement of its securities (the "Westor investment transaction"), such "securities" consisting of 10% Convertible Debentures together with Class A Common Stock Purchase Warrants, Class B Common Stock Purchase Warrants, and Class C Common Stock Purchase Warrants; WHEREAS, such private placement offering was to have been completed within 45 days following certain defined events which, in fact, occurred by April 26, 2007; WHEREAS, by the end of the 45 days thereafter only Nutmeg and one other fund had invested, and Nutmeg had subscribed for $500,000 and had paid in 50% of that ($250,000) and the private placement, as a whole, had not been completed as between Westor and Global; WHEREAS, certain events occurred, including (1) the de-listing of Global's Common Stock from the OTC Bulletin Board and its trading on the so-called Pink Sheets and (2) the refusal of the trustee of the liquidating trusts to delay the distribution of the Global shares held by it for a period of 6 months after effectiveness of the registration statement, as a result of which Global violated certain covenants and/or representations contained in the private placement documents or related documents and Global determined not to extend the offering, but to withdraw it, and Westor and the Escrow (Citizens Bank) were so notified; WHEREAS, Nutmeg and the other fund, as the two investors, have notified Global of what it believes to be misrepresentations and Global made an offer of rescission to both Nutmeg and the other fund; WHEREAS, the parties have negotiated, have reached certain understandings, and desire to formalize and evidence their understandings; NOW, THEREFORE, intending to be legally bound, and in consideration of the mutual promises and covenants contained herein, the parties have agreed, and do hereby agree, as follows: ARTICLE I RESCISSION AND SUBSTITUTION The parties hereby mutually rescind the entire Westor investment transaction. The intent is: (i) to nullify and void, ab initio, the execution by the parties of: a. The 10% Secured Convertible Debenture; b. The Class A Common Stock Purchase Warrants; c. The Class B Common Stock Purchase Warrants; d. The Class C Common Stock Purchase Warrants; e. The Registration Rights Agreement; f. The Securities Purchase Agreement; and g. All other documents and instruments related to the Westor investment transaction; and (ii) to return the parties to their original status as though such documents had never been executed and none of such documents shall have any legal effect.
